United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2852
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                 Joshua Lee Hunt

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Ft. Dodge
                                 ____________

                            Submitted: March 9, 2015
                              Filed: April 9, 2015
                                [Unpublished]
                                ____________

Before WOLLMAN, BEAM, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

     Joshua Hunt appeals the reasonableness of the 270-month prison sentence
imposed by the district court1 upon his guilty plea to one count of conspiracy to

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
distribute 500 grams or more of a mixture or substance containing a detectable
amount of methamphetamine, or 50 grams or more of actual (pure)
methamphetamine, after having been convicted of a felony drug offense, in violation
of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846 and 851. Hunt concedes that his
sentence is within the applicable advisory Guidelines range of 270 months to life.2
He argues, however, that the district court erred by denying his motion for a variance
below the Guidelines range based on his father's role in introducing Hunt to both the
use and sale of methamphetamine beginning when Hunt was fifteen years old.

       Where, as here, the applicable advisory Guidelines range is undisputed, we
consider whether the sentence is unreasonable in light of the 18 U.S.C. § 3553(a)
factors. See United States v. Booker, 543 U.S. 220, 261 (2005). "We review the
imposition of sentences, whether inside or outside the Guidelines range, under a
deferential abuse-of-discretion standard." United States v. Jones, 612 F.3d 1040,
1044 (8th Cir. 2010) (quotation and alterations omitted). Typically we accord a
"presumption of reasonableness" to sentences that are within the advisory Guidelines
range. United States v. Scales, 735 F.3d 1048, 1052 (8th Cir. 2013). However, in
imposing a sentence, a court may abuse its discretion by (1) failing to consider a
relevant factor that should receive significant weight; (2) giving significant weight
to an improper or irrelevant factor; or (3) considering only the appropriate factors but
committing a clear error of judgment in weighing those factors. United States v.
Garcia, 512 F.3d 1004, 1006 (8th Cir. 2008). "It is the defendant's burden to rebut


      2
       The district court concluded, without objection, that Hunt's total offense level
was 37 and that his criminal history category was VI due to his status as a career
offender. United States Sentencing Guidelines Manual (U.S.S.G.) § 4B1.1(b). This
rendered an advisory Guidelines range of 360-months' imprisonment to life. U.S.S.G.
Ch. 5, Pt. A. The district court, however, granted the government's substantial
assistance motion for a 25% reduction in Hunt's sentence, thereby reducing Hunt's
advisory Guidelines range to 270 months to life. U.S.S.G. § 5K1.1.


                                          -2-
the presumption [of reasonableness] and to show that the sentence should have been
lower." United States v. Goodale, 738 F.3d 917, 926 (8th Cir. 2013).

       Hunt has failed to meet this burden. The sentencing record indicates the
district court permitted Hunt to explain the circumstances under which his father
introduced him to the use and sale of methamphetamine, and the court accepted as
true Hunt's account of these events. The district court also acknowledged that the
actions of Hunt's father likely influenced Hunt's decision to commit the present
offense of conviction. However, the district court also noted that Hunt had been
subjected to several intervening arrests and had participated in drug treatment
programs on at least four occasions. After weighing these factors, the court
determined that Hunt had been given ample opportunities to turn things around and
therefore was not entitled to a downward variance based upon his father's
reprehensible actions. Furthermore, in determining Hunt's sentence, the district court
also considered the nature and circumstances of Hunt's offense, his large customer
base, his extensive and serious criminal record, the high purity of the
methamphetamine, and his history of non-compliance while on correctional
supervision. The record thus indicates the district court considered the appropriate
sentencing factors and committed no clear error in judgment in weighing these
factors. United States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009). Accordingly,
Hunt's within-Guidelines range sentence is affirmed.
                       ______________________________




                                         -3-